On Petition for Rehearing.
JOHNSON, Circuit Judge.
In the above case the appellant has filed a petition for rehearing, alleging that a ground of appeal duly raised by its assignments of error was not considered by the court, and that this appears from a statement in its opinion that the appellant did not rely upon the appeal which it had taken from an interlocutory decree of the District Court allowing an amendment
The statement, without any qualification, may have been too broad, but it is apparent that the court in its opinion considered and decided that the amendment did not introduce a new cause of action, and that proceedings under it were not barred by the special statute of limitations under the federal Employers’ Liability Act; thus in effect deciding that the amendment was properly allowed.
In its brief the appellant stated the propositions of law which it intended to raise by its assignments of error. These questions were considered and decided, and no useful purpose in the administration of justice would be served by granting a rehearing.
The petition is denied.